Citation Nr: 0738909	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional (RO), which denied entitlement to service connection 
for bilateral tinnitus.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for bilateral 
tinnitus.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran asserts that service connection is warranted for 
his bilateral tinnitus.  He testified during the August 2007 
hearing that being assigned to an air training command 
facility during his military career exposed him to a loud 
noise environment.  He explained that while working as an 
administrative specialist and a court reporter, he 
consistently heard the testing of aircraft engines.  The 
veteran contends that his bilateral tinnitus is a direct 
result of the activities he took part in during his active 
military service.  

The Board notes that in the March 2005 rating decision, the 
RO denied service connection for bilateral tinnitus because 
the veteran's service medical records failed to show 
complaints, treatment, or a diagnosis of tinnitus while 
working as a paralegal during service.  The RO acknowledged 
January 2004 VA outpatient treatment records which contain 
the veteran's reports of intermittent bilateral tinnitus; 
however, the RO noted that the veteran did not report 
tinnitus during an April 1993 VA examination and specifically 
denied tinnitus during a December 2003 VA examination.  The 
RO concluded that the veteran's bilateral tinnitus was not 
related to his active military service.  

Although a review of the veteran's service medical records 
are silent for complaints, treatment, or a diagnosis of 
bilateral tinnitus, the post service treatment records 
indicate complaints of intermittent bilateral tinnitus.  
Additionally, the veteran testified during the August 2007 
hearing that he has had ringing of the ears and "crickets or 
humming noises in [his] ears" since service.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Review of the evidentiary record shows that the 
veteran has not been afforded a VA examination specifically 
for his claimed bilateral tinnitus.  Given the veteran's 
contentions regarding his bilateral tinnitus, and the medical 
evidence suggesting a current diagnosis of bilateral 
tinnitus, the Board finds that an examination is necessary 
prior to final appellate review.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Holding that under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Schedule the veteran for an 
appropriate VA examination to ascertain 
whether he has tinnitus, and if so, the 
likely etiology of his tinnitus.  The 
veteran's claims folder must be 
transferred to the examiner prior to the 
examination.  Before examining the 
veteran, the examiner should review the 
claims file and state that such review 
has been accomplished.  The examiner 
should then specify whether the veteran 
has tinnitus, bilateral or unilateral.  
If the veteran does not have tinnitus, 
the examiner should state so.  If 
tinnitus is diagnosed, the examiner 
should opine whether it is at least as 
likely as not (a 50 percent or more 
probability) that the veteran's current 
bilateral tinnitus is related to any 
inservice event.  The examiner should 
fully explain the rationale for any 
opinion given.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



